Citation Nr: 0011060	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for chronic fatigue.  

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for a nervous disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1992, to include service in southwest Asia in support 
of Operations Desert Shield/Desert Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating decision of the RO.  

In December 1998, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran likely has chronic fatigue as a manifestation 
of an undiagnosed illness.  

3.  The veteran's assertions that he has memory loss symptoms 
resulting from an undiagnosed illness are not supported by 
evidence which would render the claim plausible.  

4.  The veteran's assertions that he has nervous symptoms 
resulting from an undiagnosed illness are not supported by 
evidence which would render the claim plausible.  

5.  There is no competent evidence attributing the veteran's 
current psychiatric disability to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran's chronic fatigue is presumed to be due to an 
undiagnosed illness which was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 1131, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999); VAOPGCPREC 4-
99 (May 3, 1999).  

2.  The veteran's claim of service connection for memory loss 
is not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The veteran's claim of service connection for a nervous 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1117(a), 
1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology, however, is required where a condition noted 
during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)  by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)  A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 
(c)  Compensation shall not be paid under 
this section: 
(1)  if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)  if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)  if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)  For purposes of this section: 
(1)  the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)  the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at a minimum, evidence that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well-grounded claim as to each of these elements 
may depend upon the nature and circumstances of the 
particular claim.  Medical evidence would ordinarily be 
required to satisfy the fourth element, although lay evidence 
may be sufficient in cases where the nexus between the 
chronic disability and the undiagnosed illness is capable of 
lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War.


A.  Chronic fatigue

The veteran's service medical records are entirely negative 
for complaints or findings of chronic fatigue.  

A July 1993 VA outpatient treatment report shows complaints 
of sluggishness and loss of energy with an impression of 
anxiety.  An August 1994 outpatient report indicates that the 
veteran was tiring easily.  

An August 1994 VA examination report indicates that the 
veteran complained of tiring constantly even though he got 
eight to ten hours of sleep a night.  

An August 1996 VA outpatient treatment report indicates that 
the veteran had reported a history of Gulf War syndrome and 
tiredness and that he was taking Lithium for that reason.  

An April 1999 VA psychiatric examination included an Axis III 
assessment of chronic fatigue syndrome.  The examiner, 
however, noted in his comments that the veteran "reportedly 
has problems with chronic fatigue syndrome and other medical 
impairments, the exact etiology of which I cannot 
determine."  

A report of a May 1999 VA examination, conducted specifically 
to address the issue of the veteran's fatigue, indicated that 
the veteran was pleasant and cooperative.  He reported having 
had profound fatigue since about 1991 to 1992.  He stated 
that he was constantly tired.  He indicated that it took very 
little to drain him and that he had no motivation to "get up 
and go."  The impression was that of chronic fatigue of 
unclear etiology.  

The Board finds that the preponderance of the evidence 
supports the veteran's claim of service connection for 
chronic fatigue as due to an undiagnosed illness.  The RO 
denied service connection on the basis that the veteran's 
fatigue was attributed to a diagnosed illness-chronic 
fatigue syndrome.  The only such diagnosis, however, was in 
the April 1999 VA psychiatric examination report.  The 
examiner indicated that he was unsure of the etiology of the 
fatigue.  The May 1999 VA examiner specifically noted that 
the veteran's chronic fatigue was of "unclear etiology."  
The evidence indicates that the veteran's fatigue, which is 
shown to be chronic, cannot be attributed to a diagnosed 
illness.  As such, service connection is warranted.  


B.  Memory loss

The veteran's service medical records are entirely negative 
for complaints or findings referable to memory loss.  

An August 1994 VA examination shows that the veteran was 
coherent with good memory.  His attention and concentration 
were reported to be normal, and he was able to do routine 
mental calculations and serial sevens.  He was able to give 
the days of the week in reverse order, and his memory and 
recall for recent events were intact.  He could recall three 
out of three items after five minutes.  His fund of knowledge 
was appropriate for his education level and background.  
There was no evidence of any memory loss.  

Private medical records show treatment for attention deficit 
disorder (ADD) from August 1995 to June 1996.  

An April 1999 VA psychiatric examination showed that the 
veteran had been treated for ADD, adult type, in the past.  
The examiner found the veteran to be pleasant, cooperative 
and well oriented.  His attention and concentration were 
normal.  He was able to do routine mental calculations and 
serial sevens.  He could give the days of the week in reverse 
order, and he could recall three of three objects after five 
minutes.  His fund of knowledge was appropriate for his 
education level and background, and he did not show any 
memory impairment at the time.  He did not have any major 
difficulties other than his statement that he could not get 
himself motivated to do much.  

The veteran's claim of service connection for memory loss as 
a chronic disability resulting from an undiagnosed illness is 
not well grounded.  Although he complained of memory loss, 
there has been no evidence submitted of a nexus between these 
symptoms and any undiagnosed illness.  The medical evidence 
is entirely negative for findings of memory loss.  
Furthermore, the veteran has sought no outpatient treatment 
for a memory loss.

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his subjective symptoms of memory loss to an 
undiagnosed illness.  Thus, the veteran's claim of service 
connection for memory loss as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  

Furthermore, in the absence of evidence of memory loss in 
service, the claim of service connection on a direct basis is 
not well grounded.  38 C.F.R. § 3.303.  


C.  Nervous disorder

The service medical records show that the veteran complained 
in January 1987 of extreme nervousness with problems 
adjusting to the military and of being in his first year of 
marriage.  He was counseled in stress management and found to 
have an anxiety/adjustment disorder.  At his June 1991 
Medical Board, the veteran provided a history of depression, 
excessive worry and nervous trouble.  He complained of 
insomnia related to family problems and adjustment to married 
life.  

A VA examination report dated in August 1994 included a 
diagnosis of generalized anxiety disorder.  

As noted, private medical evidence dated from August 1995 to 
June 1996 indicate that the veteran had a history of ADD with 
hyperactivity.  The veteran's spouse provided a statement in 
May 1996 which indicated that the veteran took Lithium for 
his nerves and Prozac for depression.  

A VA examination dated in June 1996 indicate a history of 
mild depression and diagnoses of manic depression and ADD.  

An April 1999 VA examination indicated that the veteran had 
been treated for ADD, adult type.  It was noted that the 
veteran complained of tiredness and fatigue and that he felt 
tired and run down.  He complained of feeling anxious and 
edgy and that he had a nervous feeling inside.  The examiner 
indicated that he was pleasant, cooperative and well 
oriented.  His attention and concentration were normal.  The 
diagnosis was that of anxiety disorder, which the examiner 
reported was unrelated to his service experiences.  

The veteran's claim concerning service connection for a 
nervous disorder as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he 
complained of nervousness, there has been no evidence 
submitted of a nexus between these symptoms and any 
undiagnosed illness.  Indeed, the medical evidence includes 
several psychiatric diagnoses to which the veteran's nervous 
complaints have been attributed.  

Although the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his complaints of a nervous problem to an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for a nervous disorder as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  

Regarding the issue of direct service connection, the veteran 
was treated for nervous problems in service, but those 
problems were attributed to the veteran's adjustment to 
military service and his being recently married.  There is no 
medical evidence of a nexus between the veteran's currently 
diagnosed psychiatric disability and his period of military 
service, including the incidents of nervous complaints in 
service.  In the absence of such medical nexus evidence, the 
claim of service connection on a direct basis is not well 
grounded.  38 C.F.R. § 3.303.  



ORDER

Service connection for a chronic fatigue as due to an 
undiagnosed illness is granted.  

Service connection for memory loss is denied, as a well-
grounded claim has not been submitted.  

Service connection for a nervous disorder is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


